Order                                                                                   Michigan Supreme
                                                                                                    Court
                                                                                        Lansing, Michigan
  February 10, 2015
                                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

  150887-8(50)                                                                             Stephen J. Markman
                                                                                               Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
  IN RE ATTORNEY FEES OF JOHN W. UJLAKY                                                       David F. Viviano
                                                                                          Richard H. Bernstein,
  ________________________________________                                                                Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                               SC: 150887
  v                                                            COA: 316494
                                                               Kent CC: 11-002833-FC
  SHAWN DOUGLAS SIMPSON,
          Defendant,
  and

  JOHN W. UJLAKY,
             Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                               SC: 150888
  v                                                            COA: 316809
                                                               Kent CC: 05-011853-FH
  GILBERTO DELAROSA,
           Defendant,
  and

  JOHN W. UJLAKY,
             Appellant.
  _________________________________________/

        On order of the Chief Justice, the motions to waive fees filed by attorney John W.
  Ujlaky are GRANTED as to these cases only.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 10, 2015